678 S.E.2d 90 (2009)
In the Matter of Robert P. COPELAND.
No. S09Y1318.
Supreme Court of Georgia.
June 8, 2009.
William P. Smith III, General Counsel State Bar, Jenny K. Mittelman, Assistant General Counsel State Bar, for State Bar of Georgia.
PER CURIAM.
This disciplinary matter is before the Court pursuant to Respondent Robert P. Copeland's petition for voluntary discipline which he filed pursuant to Bar Rule 4-227(b) before the issuance of a formal complaint. In his petition, Copeland, who has been a member of the Bar since 1995, admits that he pled guilty in the United States District Court for the Northern District of Georgia to one count of Wire Fraud, a violation of Title XVIII of the U.S.Code. As this offense is a felony, Copeland admits that his conviction violates Bar Rule 8.4(a)(2) of the Georgia Rules of Professional Conduct and requests that, as appropriate discipline, this Court accept a voluntary surrender of his license to practice law (which he recognizes is tantamount to disbarment). The Bar has responded, asserting its belief that it is in the best interests of the Bar and the public for the Supreme Court to accept Copeland's petition.
We have reviewed the record and agree to accept Copeland's petition for the voluntary surrender of his license. Accordingly, the name of Robert P. Copeland hereby is removed from the rolls of persons entitled to practice law in the State of Georgia. Copeland is reminded of his duties under Bar Rule 4-219(c).
Voluntary surrender of license accepted.
All the Justices concur.